Citation Nr: 0712467	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  00-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative arthritis of the cervical spine with spurring at 
C5-6.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from April 1970 to February 
1974, and from November 1990 to June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  The Board remanded the case in October 2004 and May 
2006.  The requested development has since been completed, 
and the case is now ready for appellate review.  


FINDINGS OF FACT

The veteran's degenerative arthritis of the cervical spine 
with spurring at C5-6 does not result in intervertebral disc 
syndrome which is more than moderate in degree or which 
causes incapacitating episodes totaling four weeks or more 
during a year, and does not result in limitation of motion 
which is more than moderate in degree, limitation of forward 
flexion of the cervical spine to 15 degrees or less, or 
ankylosis of the cervical spine.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for degenerative arthritis of the cervical spine with 
spurring at C5-6 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5287, 5290, 5293 (2003), effective prior to September 
26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2006), effective September 26, 2003.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2003, October 2004, October 2005 and August 
2006 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters adequately informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  The Board also notes that in November 2006 the 
RO provided notice with respect to the effective-date 
elements of the claim, See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial duty to assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating other disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 10 percent rating 
is warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The "old" Diagnostic Criteria also provided that the 
disorder may be rated on the basis of the severity of any 
intervertebral disc syndrome under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under Diagnostic 
Code 5293, a 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

The Board notes that there is a new General Rating Formula 
for Diseases and Injuries of the Spine.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  The General Rating Formula for 
Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) provides in pertinent part as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See Note (2) 
(See also Plate V.)

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note (5).

As was noted above, the VA also issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10 

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

The veteran contends that a rating higher than 20 percent is 
warranted for his cervical spine disorder because the pinched 
nerve in his neck causes blackouts and falls.  He also 
reports problems with frequent urination.  

Based on review of all relevant medical evidence, the Board 
finds that the veteran's cervical spine disorder does not 
result in limitation of motion which is more than moderate in 
degree as the evidence shows that he has retained the ability 
to utilize a substantial degree of his range of motion.  Nor 
does the disorder result in limitation of forward flexion of 
the cervical spine to 15 degrees or less; or, ankylosis of 
the cervical spine.  Such findings are not noted in any of 
the medical evidence.  The report of a VA spine examination 
conducted in June 2002 reflects that the range of motion of 
the cervical spine was flexion to 30 degrees, with pain 
starting at 10 degrees, extension to 30 degrees with pain, 
lateral flexion to 20 degrees with pain, rotation to 40 
degrees bilaterally with complaints of pain at the extreme 
angle.  The examiner reported that there was moderate 
functional loss due to pain and decreased motion.  Similarly, 
on examination by the VA in November 2004, the cervical spine 
had no particular tenderness or crepitus, and flexion was to 
30 degrees, extension was to 25 degrees, lateral flexion was 
to 25 degrees bilaterally with pain, rotation was to 40 
degrees bilaterally with pain.  The examiner noted that on 
repetitive testing the veteran had increasing pain, but no 
decrease in the range of motion.  

Similarly, the report of a VA examination conducted in 
November 2005 reflects that forward flexion of the cervical 
spine was to 40 degrees, lateral flexion to the left was to 
40 degrees without pain, lateral flexion was to 40 degrees to 
the right with a complaint of severe pain, and lateral 
rotation was to 70 degrees with complaints of discomfort.  
Finally, on examination in September 2006, the angle of 
motion of the cervical spine was flexion to 25 degrees, 
extension was to 25 degrees, lateral flexion was to 20 
degrees to both the right and the left, rotation was to 45 
degrees on the right and 55 on the left.  Thus, the range of 
motion, even taking into consideration pain on motion, is 
generally much better than the level of impairment 
contemplated for a higher rating.  Also, none of the records 
contain any indication that ankylosis was present.  The 
September 2006 VA examination specifically noted that there 
was no ankylosis of the cervical spine.  

In addition, intervertebral disc syndrome severe enough to 
warrant a higher rating has not been shown.  No more than 
moderate intervertebral disc syndrome has been shown.  In 
reaching this conclusion, the Board has noted that a 
radiology report dated in September 1999 reflects that an MRI 
of the cervical spine showed abnormalities including a right 
paramedian HNP at C5-6.  However, examinations have shown 
that there are few significant neurological findings.  On VA 
examination in June 2002, the examiner stated that there were 
no neurological changes.  The veteran's strength was +5 
bilaterally, and sensory was intact.  Deep tendon reflexes 
were +2 bilaterally in the upper and lower extremities.  On 
VA examination in November 2004, the diagnoses included 
cervical DDD with herniated nucleus pulposus with associated 
radicular symptoms to upper extremities.  However, this 
diagnosis of radicular symptoms was apparently based 
primarily on history, as the report does not contain specific 
findings of neurological impairment on examination.  Although 
it was noted that he had weakness in the shoulder and wrists, 
it was also reported that he gave minimal effort on testing.  
In addition, it was noted that upper extremity reflexes were 
2/2 throughout.  Distal sensation was intact to the upper 
extremities.  An EMG reportedly showed questionable thoracic 
nerve dysfunction and mild L5-S1 radiculopathy, but no 
evidence of ongoing radiculopathy.  

A lack of significant intervertebral disc syndrome was 
further demonstrated on VA examination in November 2005.  The 
veteran complained of losing strength in his hands and 
feeling paralyzed, but on examination he had good reflexes in 
both arms, both arms were well muscled, and no coordination 
was seen.  The veteran complained of numbness in his fourth 
and fifth fingers, but the examiner noted that this was not 
in the C5-6 distribution and the examiner did not observe any 
difficulty in the use of his hands.  On VA examination in 
September 2006, strength, muscle tone, and muscle bulk were 
all normal.  The veteran denied urinary incontinence.  
Sensation to light touch was normal except that the veteran 
reported diminished sensation in the entire right arm.  
Reflexes were normal.  The examiner noted that the only 
problem related to the veteran's neck were complaints of 
numbness and paresthesias, and that other complaints 
(including erectile dysfunction, leg or foot weakness, 
unsteadiness and falls, visual dysfunction and dizziness) 
were due to other conditions.  Regarding incapacitating 
episodes, the VA examination in November 2004 reflects that 
the veteran reported only one episode of being bed bound in 
the last 12 months.  In addition, the VA examiner in 
September 2006 noted that there is no evidence of any 
"incapacitating episodes" of intervertebral disc syndrome 
within the past 12 months.  Accordingly, the Board concludes 
that criteria for a disability rating higher than 20 percent 
for degenerative arthritis of the cervical spine with 
spurring at C5-6 are not met.  


ORDER

A rating higher than 20 percent for degenerative arthritis of 
the cervical spine with spurring at C5-6 is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


